 

EXHIBIT B TO CONFIDENTIAL OFFERING MEMORANDUM

 

SUBSCRIPTION DOCUMENTS

 

EASTSIDE DISTILLING, INC.

 

Offering of up to $2,025,000 of

Units consisting of One Share of Common Stock and One-Half of One Warrant

(450,000 Units)

 

CONTENTS

 

Instructions for Subscription

 

Section A: General Instructions - Wiring and Check Instructions     Section B:
Subscription Agreement     Section C: Confidential Purchaser Questionnaire

 

   

 

 

SECTION A

 

INSTRUCTIONS FOR SUBSCRIPTION FOR UNITS

 

Each subscriber for Units offered must do the following:

 

  1. Complete, sign and deliver the Subscription Agreement (Section B) included
in this Subscription Booklet.         2. Complete, sign and deliver the
Confidential Purchaser Questionnaire (Section C) included in this Subscription
Booklet.         3. Deliver payment in the amount of $4.50 per Unit subscribed
for in accordance with the wire transfer and check instructions as indicated in
the Subscription Agreement (Section B).         4. All subscriptions from
partnerships, corporations, trusts, or limited liability companies must be
accompanied by resolutions of the appropriate corporate authority (board of
directors, trustee or managing partners or members) and trust documents
evidencing the authorization and power to make the subscription.          
Delivery of the completed subscription documents described above and check (if
applicable) should be delivered directly to the Company at the following
address:

 

Eastside Distilling, Inc.

1001 SE Water Ave, suite 390.

Portland, Oregon 97214

Email: SShum@eastsidedistilling.com

Attention: Interim Chief Executive Officer and Chief Financial Officer

 

The Company may accept or reject subscriptions, in whole or in part, in its sole
discretion. The offering is available only to “accredited investors” as defined
under Regulation D under the Securities Act of 1933, as amended (the “Act”). All
investors must have such knowledge and experience in financial and business
matters that they are each capable of evaluating the merits and risks of the
prospective investment, or the Company must reasonably believe immediately prior
to making any sale that such purchaser comes within this description. The
Confidential Purchaser Questionnaire (Section C of this Subscription Booklet)
will be used by the Company in assessing whether the subscribers are suitable
investors. In the event a subscription offer is not accepted by the Company, the
subscription funds shall be returned to the subscriber, without interest or
deduction thereon.

 

 A-1 

 

 

SECTION B

 

SUBSCRIPTION AGREEMENT

 

EASTSIDE DISTILLING, INC.

 

Please review, sign on page B-12 or page B-13, and return to:

 

Eastside Distilling, Inc.

1001 SE Water Ave, Suite 390

Portland, Oregon 97214

Email: sshum@eastsidedistilling.com

Attention: Interim Chief Executive Officer and Chief Financial Officer

 

   

 

 

EASTSIDE DISTILLING, INC.

 

SUBSCRIPTION AGREEMENT

 

The undersigned (hereinafter “Subscriber”) hereby confirms his/her/its
subscription for the purchase of units (“Units”) of Eastside Distilling, Inc., a
Nevada corporation (the “Company”), on the terms described below, with each Unit
consisting of:

 

(a) One share (collectively, the “Shares”) of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”); and

 

(b) One half (1/2) warrant (collectively, the “Warrants”) to purchase, at any
time prior to the third anniversary of the date of issuance of the Warrant, one
share of Common Stock at the exercise price of $5.50 per share of Common Stock
(the “Warrant Exercise Price”). The shares of Common Stock underlying each
Warrant are referred to herein as the “Warrant Shares.”

 

The Units, the Shares, the Warrants and the Warrant Shares are sometimes
referred to collectively herein as the “Securities.”

 

In connection with this subscription, Subscriber and the Company agree as
follows:

 

1. Purchase and Sale of the Units.

 

(a) The Company hereby agrees to issue and to sell to Subscriber, and Subscriber
hereby agrees to purchase from the Company, a number of Units at a price equal
to $4.50 per Unit (the “Unit Price”) and for the aggregate subscription amount
set forth on the signature page hereto. The form of Warrant is attached as
Exhibit A to the Offering Memorandum dated September 4, 2019 (the “Offering
Memorandum”). Upon acceptance of this Subscription Agreement by the Company, the
Company shall issue and deliver to Subscriber a share certificate and a warrant
certificate evidencing the applicable number of Shares and Warrants subscribed
for against payment in U.S. Dollars of the Purchase Price (as defined below).

 

(b) Subscriber has hereby delivered and paid concurrently herewith the aggregate
purchase price (the “Purchase Price”) set forth on the signature page hereof
required to purchase the Units subscribed for hereunder which amount has been
paid in U.S. Dollars by cash, wire transfer, or check, to the order of “Eastside
Distilling, Inc.”

 

(c) Subscriber understands and acknowledges that this subscription is part of a
proposed placement by the Company of up to 450,000 Units ($2,025,000 in gross
proceeds), which offering is being made on a “best efforts” basis (the
“Offering”). If a subscription is not accepted, whether in whole or in part, the
subscription funds held therein will be returned to the investor without
interest or deduction.

 

 B-1 

 

 

2. Covenants, Representations and Warranties of Subscriber. Subscriber covenants
with, and represents and warrants to, the Company as follows:

 

(a) The Confidential Purchaser Questionnaire has been completed, signed and
delivered to the Company by the Subscriber and is, as of the date hereof, true,
complete, and correct in all respects.

 

(b) The undersigned has such knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of an investment
in the Securities and protecting the undersigned’s own interests in this
transaction, and does not desire to utilize the services of any other person in
connection with evaluating such merits and risks.

 

(c) Subscriber acknowledges that the Offering of the Securities is subject to
the Federal securities laws of the United States and state securities laws of
those states in which the Units are offered.

 

(d) Subscriber represents and warrants that he/she/it is an “accredited
investor” as such term is defined in the Act and that the Subscriber comes
within the category so initialed in the Confidential Purchaser Questionnaire and
has truthfully set forth the factual basis or reason Subscriber comes within
that category. All information in response to this paragraph will be kept
strictly confidential, unless required to be disclosed by the Staff of the
Securities and Exchange Commission (the “SEC”) or otherwise by law. Subscriber
agrees to furnish any additional information that the Company deems necessary in
order to verify the answers set forth below.

 

(e) Subscriber acknowledges and understands that the Securities are being
purchased for investment purposes and not with a view to distribution or resale,
nor with the intention of selling, transferring or otherwise disposing of all or
any part thereof for any particular price, or at any particular time, or upon
the happening of any particular event or circumstances, except selling,
transferring, or disposing of the Securities made in full compliance with all
applicable provisions of the Act, the rules and regulations promulgated by the
SEC thereunder, and applicable state securities laws; and that an investment in
the Securities is not a liquid investment.

 

(f) Subscriber acknowledges the Securities must be held indefinitely unless
subsequently registered under the Act or unless an exemption from such
registration is available. Subscriber is aware of the provisions of Rule 144
promulgated under the Act, which permit limited resale of common stock purchased
in a private placement subject to the satisfaction of certain conditions,
including, among other things, the existence of a public market for the common
stock, the availability of certain current public information about the Company,
the resale occurring not less than six-months after a party has purchased and
paid for the security to be sold.

 

(g) Subscriber acknowledges that Subscriber has had the opportunity to ask
questions of, and receive answers from the Company or any person acting on its
behalf concerning the Company and its business and to obtain any additional
information, to the extent possessed by the Company (or to the extent it could
have been acquired by the Company without unreasonable effort or expense)
necessary to verify the accuracy of the information received by Subscriber. In
connection therewith, Subscriber acknowledges that Subscriber has had the
opportunity to discuss the Company’s business, management and financial affairs
with the Company’s management or any person acting on its behalf. Subscriber has
reviewed the Company’s SEC filings, and all the information, both written and
oral, that he/she/it desires. Without limiting the generality of the foregoing,
Subscriber has been furnished with or has had the opportunity to acquire, and to
review: (i) copies of the Company’s publicly available documents, and (ii) all
information, both written and oral, it desires with respect to the Company’s
business, management, financial affairs and prospects. In determining whether to
make this investment, Subscriber has relied solely on Subscriber’s own knowledge
and understanding of the Company and its business based upon Subscriber’s own
due diligence investigation and the information furnished pursuant to this
paragraph. Subscriber understands that no person has been authorized to give any
information or to make any representations that were not furnished pursuant to
this paragraph, and Subscriber has not relied on any other representations or
information.

 

 B-2 

 

 

(h) Subscriber represents and acknowledges that he/she/it did not independently
contact the Company as a result of general solicitation.

 

(h) Subscriber has all requisite legal and other power and authority to execute
and deliver this Subscription Agreement and to carry out and perform
Subscriber’s obligations under the terms of this Subscription Agreement. This
Subscription Agreement constitutes a valid and legally binding obligation of
Subscriber, enforceable in accordance with its terms, and subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
general principals of equity, whether such enforcement is considered in a
proceeding in equity or law.

 

(i) Subscriber has carefully considered and has discussed with the Subscriber’s
professional legal, tax, accounting and financial advisors, to the extent
Subscriber has deemed necessary, the suitability of this investment and the
transactions contemplated by this Subscription Agreement for the Subscriber’s
particular federal, state, local and foreign tax and financial situation and has
determined that this investment and the transactions contemplated by this
Subscription Agreement are a suitable investment for the Subscriber. Subscriber
relies solely on such advisors and not on any statements or representations of
the Company or any of its agents. Subscriber understands that Subscriber (and
not the Company) shall be responsible for Subscriber’s own tax liabilities which
may arise as a result of this investment or the transactions contemplated by
this Subscription Agreement.

 

(j) Neither this Subscription Agreement nor the Confidential Purchaser
Questionnaire contain any untrue statement of a material fact or omit any
material fact concerning Subscriber.

 

(k) There are no actions, suits, proceedings or investigations pending against
Subscriber or Subscriber’s properties before any court or governmental agency
(nor, to Subscriber’s knowledge, is there any threat thereof) which would impair
in any way Subscriber’s ability to enter into and fully perform Subscriber’s
commitments and obligations under this Subscription Agreement or the
transactions contemplated hereby.

 

(l) The execution, delivery and performance of and compliance with this
Subscription Agreement and the issuance of the Securities will not result in any
material violation of, or conflict with, or constitute a material default under,
any of Subscriber’s articles of incorporation or bylaws or other governing
documents, if applicable, or any of Subscriber’s material agreements nor result
in the creation of any mortgage, pledge, lien, encumbrance or charge against any
of the assets or properties of Subscriber or the Securities.

 

 B-3 

 

 

(m) Subscriber acknowledges the Securities are speculative and involve a high
degree of risk and that Subscriber can bear the economic risk of the purchase of
the Securities, including a total loss of his/her/its investment.

 

(n) Subscriber acknowledges he/she/it has carefully reviewed and considered the
Company’s public filings, including its Annual Report on Form 10-K for the year
ended December 31, 2019, its most recent Quarterly Report on Form 10-Q for the
period ended June 30, 2019 and various Current Reports on Form 8-K that the
Company has filed from time to time (the “public reports”), as well as the risk
factors discussed in the “Risk Factors” section of the Offering Memorandum prior
to making an investment decision.

 

(o) Subscriber recognizes that no federal, state or foreign agency has
recommended or endorsed the purchase of the Securities.

 

(p) Subscriber is aware the Securities are and will be, when issued, “restricted
securities” as that term is defined in Rule 144 of the general rules and
regulations under the Act.

 

(q) Subscriber understands any and all certificates representing the Securities
and any and all securities issued in replacement thereof or in exchange
therefore shall bear the following legend or one substantially similar thereto,
which Subscriber has read and understands:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”

 

(r) Because of the restrictions imposed on resale, Subscriber understands the
Company shall have the right to note stop-transfer instructions in its stock
transfer records, and Subscriber has been informed of the Company’s intention to
do so. Any sales, transfers, or any other dispositions of the Securities by
Subscriber, if any, will be in compliance with the Act.

 

(s) Subscriber acknowledges that Subscriber has such knowledge and experience in
financial and business matters that he/she/it is capable of evaluating the
merits and risks of an investment in the Securities and of making an informed
investment decision.

 

 B-4 

 

 

(t) Subscriber represents: (i) Subscriber is able to bear the economic risks of
an investment in the Securities and to afford the complete loss of the
investment, and (ii) (A) Subscriber could be reasonably assumed to have the
capacity to protect his/her/its own interests in connection with this
subscription; or (B) Subscriber has a pre-existing personal or business
relationship with either the Company or any affiliate thereof of such duration
and nature as would enable a reasonably prudent purchaser to be aware of the
character, business acumen and general business and financial circumstances of
the Company or such affiliate and is otherwise personally qualified to evaluate
and assess the risks, nature and other aspects of this subscription.

 

(u) Subscriber further represents the address set forth in the Confidential
Purchaser Questionnaire is his/her principal residence (or, if Subscriber is a
company, partnership or other entity, the address of its principal place of
business); that Subscriber is purchasing the Securities for Subscriber’s own
account and not, in whole or in part, for the account of any other person;
Subscriber is purchasing the Securities for investment and not with a view to
resale or distribution; and Subscriber has not formed any entity for the purpose
of purchasing the Securities.

 

(v) Subscriber understands the Company shall have the unconditional right to
accept or reject each subscription, in whole or in part, for any reason or
without a specific reason, in the sole and absolute discretion of the Company
(even after receipt and clearance of Subscriber’s funds). No subscription will
be binding upon the Company until accepted by an authorized officer of the
Company. In the event the subscription is rejected, Subscriber’s subscription
funds will be returned without interest thereon or deduction therefrom.

 

(v) Subscriber has not been furnished with any oral representation or oral
information in connection with the Offering of the Securities that is not
contained in its recent public filings and disclosure.

 

(w) Subscriber represents that Subscriber is not subscribing for Securities as a
result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over the Internet, television or radio or presented at any seminar or meeting.

 

(w) Subscriber has carefully read the Offering Memorandum, this Subscription
Agreement and the Warrant, and Subscriber has accurately completed the
Confidential Purchaser Questionnaire that accompanies this Subscription
Agreement.

 

(x) No representations or warranties have been made to Subscriber by the
Company, or any officer, employee, agent, affiliate or subsidiary of the
Company, other than the representations of the Company contained herein, and in
subscribing for the Securities, Subscriber is not relying upon any
representations other than those contained in the public filings, the Offering
Memorandum or in this Subscription Agreement.

 

(y) Subscriber represents and warrants, to the best of its knowledge, that, no
finder, broker, agent, financial advisor or other intermediary, nor any
purchaser representative or any broker-dealer acting as a broker, is entitled to
any compensation in connection with the transactions contemplated by this
Subscription Agreement.

 

 B-5 

 

 

(z) Subscriber represents and warrants that Subscriber: (i) has not distributed
or reproduced the Offering Memorandum, the subscription agreement or form of
warrant, in whole or in part, at any time, without the prior written consent of
the Company; and (ii) for one year from the date hereof, or until such time as
the information noted in this clause (ii) becomes publicly available, will keep
confidential the existence of the Offering Memorandum and the information
contained therein, and Subscriber further represents and warrants that it will
not make available such information in connection with any further investigation
of the Company and will not use the information about the Company for any other
purpose.

 

(aa) If Subscriber is a trust, this investment, together with all other
securities of the Company held by the trust, does not exceed 10% of the trust
assets.

 

3. Covenants, Representations and Warranties of the Company. The Company
covenants with, and represents and warrants to, Subscriber as follows:

 

(a) The Company is duly organized and validly exists as a corporation in good
standing under the laws of the State of Nevada.

 

(b) The Company has all such corporate power and authority to enter into,
deliver and perform its obligations under this Subscription Agreement and the
Warrant.

 

(c) All necessary corporate action has been duly and validly taken by the
Company to authorize the execution, delivery and performance of this
Subscription Agreement and the Warrant by the Company, and the issuance and sale
of the Securities to be sold by the Company pursuant to this Subscription
Agreement and the Warrant. This Subscription Agreement and the Warrant have been
duly and validly authorized, executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
by general equitable principles.

 

(d) As of the date hereof, there is no litigation, arbitration, claim,
governmental or other proceeding (formal or informal), or investigation pending
or to the Company’s knowledge threatened, with respect to the Company, or its
respective operations, businesses, properties, or assets, except as properly
described in the Company filings made with the SEC or such as individually or in
the aggregate do not now have and will not, to the best knowledge of the
Company, in the future have a material adverse effect upon the operations,
business, properties or assets of the Company. The Company is not, nor as of
each Closing Date shall be, in violation of, or in default with respect to, any
law, rule, regulation, order, judgment or decree, except as properly described
in the Company filings made with the SEC or such as individually or in the
aggregate do not have and will not in the future have a material adverse effect
upon the operations, business, properties, or assets of the Company; nor is the
Company required to take any action in order to avoid any such violation or
default.

 

(e) The Units (and component parts) to be issued and sold to the undersigned as
provided in this Subscription Agreement have been duly authorized and when
issued and delivered against payment therefor, will be validly issued, fully
paid and non-assessable. The Warrants are exercisable for Common Stock and the
shares of Common Stock issuable upon exercise of the Warrants have been duly
authorized and when issued and delivered upon exercise and due payment therefor
will be validly issued, fully paid and non-assessable. The Company has reserved
sufficient shares of Common Stock to be issued upon exercise of the Warrants.

 

 B-6 

 

 

(f) The information provided by the Company to the undersigned hereof does not
and shall not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein in light of circumstances made therein not misleading.

 

4. Indemnification. Subscriber agrees to indemnify and hold harmless the Company
and its officers, directors, employees, shareholders, agents representatives and
affiliates, and any person acting on behalf of the Company, from and against any
and all damage, loss, liability, cost and expense (including reasonable
attorneys’ fees) which any of them may incur by reason of the failure by
Subscriber to fulfill any of the terms and conditions of this Subscription
Agreement, or by reason of any breach of the representations and warranties made
by Subscriber herein, or in any other document provided by Subscriber to the
Company. All representations, warranties and covenants of each of Subscriber and
the Company contained herein shall survive the acceptance of this subscription.

 

5. Patriot Act Compliance. (Terms used in this section are defined in paragraph
(d) below.)

 

To induce the Company to accept the undersigned’s investment, the undersigned
hereby makes the following representations, warranties and covenants to the
Company:

 

(a) The undersigned represents and warrants that no holder of any beneficial
interest in the undersigned’s equity securities of the Company (each a
“Beneficial Interest Holder”) and, no Related Person (in the case the
undersigned is an entity) is or will be:

 

  (1) A person or entity whose name appears on the list of specially designated
nationals and blocked persons maintained by the Office of Foreign Asset Control
from time to time;         (2) A Foreign Shell Bank; or         (3) A person or
entity resident in or whose subscription funds are transferred from or through
an account in a Non-Cooperative Jurisdiction.

 

(b) The undersigned represents that the bank or other financial institution (the
“Wiring Institution”) from which the undersigned’s funds will be wired is
located in a FATF Country.

 

(c) The undersigned represents that:

 

  (1) Neither it, any Beneficial Interest Holder nor any Related Person (in the
case of the undersigned is an entity) is a Senior Foreign Political Figure, any
member of a Senior Foreign Political Figure’s Immediate Family or any Close
Associate of a Senior Foreign Political Figure;

 

 B-7 

 

 

 

  (2) Neither it, any Beneficial Interest Holder nor any Related Person (in the
case the undersigned is an entity) is resident in, or organized or chartered
under the laws of, a jurisdiction designated by the Secretary of the Treasury
under Section 311 or 312 of the USA PATRIOT Act as warranting special measures
due to money laundering concerns; and         (3) Its investment funds do not
originate from, nor will they be routed through, an account maintained at a
Foreign Shell Bank, an “offshore bank,” or a bank organized or chartered under
the laws of a Non-Cooperative Jurisdiction.

 

(d) Definitions:

 

Close Associate: With respect to a Senior Foreign Political Figure, a person who
is widely and publicly known internationally to maintain an unusually close
relationship with the Senior Foreign Political Figure, and includes a person who
is in a position to conduct substantial domestic and international financial
transactions on behalf of the Senior Foreign Political Figure.

 

FATF: The Financial Action Task Force on Money Laundering.

 

FATF Country: A country that is a member of FATF. As of September 1, 2003, the
countries which are members of FATF are: Argentina; Australia; Austria; Belgium;
Brazil; Canada; Denmark; Finland; France; Germany; Greece; Hong Kong; Iceland;
Ireland; Italy; Japan; Luxembourg; Mexico; Kingdom of the Netherlands; New
Zealand; Norway; Portugal; Singapore; South Africa; Spain; Sweden; Switzerland;
Turkey; United Kingdom and United States. For a current list of FATF members see
http://www1.oecd.org/fatf/Members_en.htm.

 

Foreign Bank: An organization which (i) is organized under the laws of a country
outside the United States; (ii) engages in the business of banking; (iii) is
recognized as a bank by the bank supervisory or monetary authority of the
country of its organization or principal banking operations; (iv) receives
deposits to a substantial extent in the regular course of its business; and (v)
has the power to accept demand deposits, but does not include the U.S. branches
or agencies of a foreign bank.

 

Foreign Shell Bank: A Foreign Bank without a Physical Presence in any country,
but does not include a Regulated Affiliate.

 

Government Entity: Any government or any state, department or other political
subdivision thereof, or any governmental body, agency, authority or
instrumentality in any jurisdiction exercising executive, legislative,
regulatory or administrative functions of or pertaining to government.

 

Immediate Family: With respect to a Senior Foreign Political Figure, typically
includes the political figure’s parents, siblings, spouse, children and in-laws.

 

Non-Cooperative Jurisdiction: Any foreign country or territory that has been
designated as non-cooperative with international anti-money laundering
principles or procedures by an intergovernmental group or organization, such as
FATF, of which the United States is a member and with which designation the
United States representative to the group or organization continues to concur.
See http://www1.oecd.org/fatf/NCCT_en.htm for FATF’s list of non-cooperative
countries and territories.

 

 B-8 

 

 

Physical Presence: A place of business maintained by a Foreign Bank and is
located at a fixed address, other than solely a post office box or an electronic
address, in a country in which the Foreign Bank is authorized to conduct banking
activities, at which location the Foreign Bank: (a) employs one or more
individuals on a full-time basis; (b) maintains operating records related to its
banking activities; and (c) is subject to inspection by the banking authority
that licensed the Foreign Bank to conduct banking activities.

 

Publicly Traded Company: An entity whose securities are listed on a recognized
securities exchange or quoted on an automated quotation system in the U.S. or
country other than a Non-Cooperative Jurisdiction or a wholly-owned subsidiary
of such an entity.

 

Qualified Plan: A tax qualified pension or retirement plan in which at least 100
employees participate that is maintained by an employer organized in the U.S. or
is a U.S. Government Entity.

 

Regulated Affiliate: A Foreign Shell Bank that: (a) is an affiliate of a
depository institution, credit union or Foreign Bank that maintains a Physical
Presence in the U.S. or a foreign country, as applicable; and (b) is subject to
supervision by a banking authority in the country regulating such affiliated
depository institution, credit union or Foreign Bank.

 

Related Person: With respect to any entity, any interest holder, director,
senior officer, trustee, beneficiary or grantor of such entity; provided that in
the case of an entity that is a Publicly Traded Company or a Qualified Plan, the
term “Related Person” shall exclude any interest holder holding less than 5% of
any class of securities of such Publicly Traded Company and beneficiaries of
such Qualified Plan.

 

Senior Foreign Political Figure: A senior official in the executive,
legislative, administrative, military or judicial branches of a non-U.S.
government (whether elected or not), a senior official of a major non-U.S.
political party, or a senior executive of a non-U.S. government-owned
corporation. In addition, a Senior Foreign Political Figure includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a Senior Foreign Political Figure.

 

USA PATRIOT Act: The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act) Act of 2001
(Pub. L. No. 107-56).

 

6. Independent Nature of Subscriber’s Obligations and Rights. The obligations of
the Subscriber under this Agreement and any other documents delivered in
connection herewith and therewith (collectively, the “Transaction Documents”)
are several and not joint with the obligations of any other purchaser of Units,
and the Subscriber is not responsible in any way for the performance of the
obligations of any other purchaser of Units under any Transaction Document. The
decision of the Subscriber to purchase Units pursuant to the Transaction
Documents has been made by the Subscriber independently of any other purchaser
of Units. Nothing contained herein or in any Transaction Document, and no action
taken by any purchaser of Units pursuant thereto, shall be deemed to constitute
such purchasers as a partnership, an association, a joint venture, or any other
kind of entity, or create a presumption that the purchasers of Units are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. The Subscriber
acknowledges that no other purchaser of Units has acted as agent for the
Subscriber in connection with making its investment hereunder and that no other
purchaser of Units will be acting as agent of the Subscriber in connection with
monitoring its investment in the Units or enforcing its rights under the
Transaction Documents. The Subscriber shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other purchaser of Units to be joined as an additional party
in any proceeding for such purpose.

 

 B-9 

 

 

7. Miscellaneous.

 

(a) Subscriber agrees not to transfer or assign this Subscription Agreement or
any of Subscriber’s interest herein and further agrees that the transfer or
assignment of the Securities acquired pursuant hereto shall be made only in
accordance with all applicable laws.

 

(b) Subscriber agrees that Subscriber cannot cancel, terminate or revoke this
Subscription Agreement or any agreement of Subscriber made hereunder, and this
Subscription Agreement shall survive the death or legal disability of Subscriber
and shall be binding upon Subscriber’s heirs, executors, administrators,
successors and permitted assigns.

 

(c) Subscriber has read and accurately completed this entire Subscription
Agreement and Offering Memorandum (including all Exhibits attached thereto).

 

(d) This Subscription Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and may be amended only
by a written execution by all parties.

 

(e) Subscriber acknowledges it has been advised to consult with his/her/its own
attorney and/or tax adviser regarding this subscription, and Subscriber has done
so to the extent that Subscriber deems appropriate. Subscriber understands and
agrees that Subscriber has not been represented in this transaction by counsel
to the Company.

 

(f) Any notice or other document required or permitted to be given or delivered
to the Subscriber shall be in writing and sent: (i) by registered or certified
mail with return receipt requested (postage prepaid) or (ii) by a recognized
overnight delivery service (with charges prepaid).

 

If to the Company, at:

 

Eastside Distilling, Inc.

1001 SE Water Ave, suite 390

Portland, Oregon 97214

Email: SShum@eastsidedistilling.com

Attn.: Interim Chief Executive Officer and Chief Financial Officer

 

If to the Subscriber, at its address set forth on the signature page to this
Subscription Agreement, or such other address as it shall have specified to the
Company in writing.

 

 B-10 

 

 

(g) Failure of the Company to exercise any right or remedy under this
Subscription Agreement or any other agreement between the Company and the
Subscriber, or otherwise, or delay by the Company in exercising such right or
remedy, will not operate as a waiver thereof. No waiver by the Company will be
effective unless and until it is in writing and signed by the Company.

 

(h) This Subscription Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of Nevada, as such laws are
applied by the Nevada courts except with respect to the conflicts of law
provisions thereof, and shall be binding upon the Subscriber, the Subscriber’s
heirs, estate, legal representatives, successors and assigns and shall inure to
the benefit of the Company, its successors and assigns.

 

(i) Any legal suit, action or proceeding arising out of or relating to this
Subscription Agreement or the transactions contemplated hereby shall be
instituted exclusively in state or federal courts located in City of Portland,
State of Oregon (the “Oregon Courts”). The parties hereto hereby: (i) waive any
objection which they may now have or hereafter have to the venue of any such
suit, action or proceeding, and (ii) irrevocably consent to the jurisdiction of
the applicable Oregon Court in any such suit, action or proceeding. The parties
further agree to accept and acknowledge service of any and all process which may
be served in any such suit, action or proceeding in the Oregon Courts and agree
that service of process upon a party mailed by certified mail to such party’s
address shall be deemed in every respect effective service of process upon such
party in any such suit, action or proceeding.

 

(j) If any provision of this Subscription Agreement is held to be invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed modified to conform to such statute or rule of law. Any
provision hereof that may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provisions hereof.

 

(k) The parties understand and agree money damages would not be a sufficient
remedy for any breach of the Subscription Agreement by the Company or the
Subscriber and that the party against which such breach is committed shall be
entitled to equitable relief, including injunction and specific performance, as
a remedy for any such breach. Such remedies shall not be deemed to be the
exclusive remedies for a breach by either party of the Subscription Agreement
but shall be in addition to all other remedies available at law or equity to the
party against which such breach is committed.

 

(l) All pronouns and any variations thereof used herein shall be deemed to refer
to the masculine, feminine, singular or plural, as identity of the person or
persons may require.

 

(m) This Subscription Agreement may be executed in counterparts and by
facsimile, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

[Signature Pages Follow]

 

 B-11 

 

 

Signature Page for Individuals:

 

IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.

 

  $                                                                 ($4.50 per
Unit)    

Purchase Price 

  Number of Units            

Print or Type Name



 

Print or Type Name (Joint-owner)

           

Signature



 

Signature (Joint-owner)

           

Date



 

Date (Joint-owner)



           

IRS Taxpayer Identification Number



 

IRS Taxpayer Identification Number (Joint-owner)



            Address   Address (Joint-owner)             Telephone Number  
Telephone Number             Fax Number   Fax Number             E-mail Address
  E-mail Address

 

Type of Ownership

 

  [  ] Individual   [  ] Tenants in common   [  ] Joint tenants with right of
survivorship   [  ] Community property (check only if resident of community
property state)   [  ] Other (please specify:____________________)

 

Wiring Instructions:

 

Bank Name: Wells Fargo

ABA: #121000248

SWIFT: WFBIUS6S

Bank Address: 420 Montgomery Street, San Francisco CA 94104

Acct #: 4031837362

Acct. Name: Eastside Distilling, Inc.

 

 B-12 

 

 

Partnerships, Corporations or Other Entities:

 

IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.

 

  $                                                                      ($4.50
per Unit)     Total Purchase Price   Number of Units

 

_____________________________________________________________________________

Print or Type Name of Entity

______________________________________________________________________________

Address

 

______________________________

Telephone Number

 

______________________________

Fax Number

 

______________________________

Email Address

 

      Taxpayer I.D. No. (if applicable)   Date

 

By:       Signature: Name:   Print or Type Name and Indicate   Title:   Title or
Position with Entity

 

      Signature (other authorized signatory)   Print or Type Name and Indicate  
  Title or Position with Entity

 

Type of Ownership

 

  [  ] Corporation   [  ] Limited Liability Company   [  ] Partnership   [  ]
Trust   [  ] Other (please specify:____________________)

 

 B-13 

 

 

All subscriptions from partnerships, corporations, trusts or limited liability
companies must be accompanied by resolutions of the appropriate corporate
authority (board of directors, trustee or managing partner or members, as
applicable) and trust documents evidencing the authorization and power to make
the subscription.

 

Wiring Instructions:

 

Bank Name: Wells Fargo

ABA: #121000248

SWIFT: WFBIUS6S

Bank Address: 420 Montgomery Street, San Francisco CA 94104

Acct #: 4031837362

Acct. Name: Eastside Distilling, Inc.

 

 B-14 

 

 

SUBSCRIPTION ACCEPTANCE BY EASTSIDE DISTILLING INC.

 

IN WITNESS WHEREOF, the Company has caused this Subscription Agreement to be
executed, and the foregoing subscription accepted, as of the date indicated
below.

 

  Eastside Distilling, Inc.         By:       Steve Shum     Interim Chief
Executive Officer and     Chief Financial Officer       Date:
_______________________, 2019    

 

 B-15 

 

 

SECTION C

 

CONFIDENTIAL PURCHASER QUESTIONNAIRE

 

Please complete and sign on page C-9, and return to:

 

Eastside Distilling, Inc.

1001 SE Water Ave, suite 390

Portland, Oregon 97214

Phone 971-888-4264

Fax No.: 866-554-0271

Email: SShum@eastsidedistilling.com

Attention: Chief Financial Officer

 

   

 

 

CONFIDENTIAL PURCHASER QUESTIONNAIRE

 

THIS QUESTIONNAIRE WILL BE USED IN CONNECTION WITH THE UNDERSIGNED’S EXPRESSED
INTEREST IN A PROPOSED INVESTMENT IN EASTSIDE DISTILLING, INC. (THE “COMPANY”).

 

THE COMPANY SHALL HAVE THE RIGHT TO FULLY RELY ON THE REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN UNTIL SUCH TIME AS THE UNDERSIGNED HAS FURNISHED AN
AMENDED CONFIDENTIAL PURCHASER QUESTIONNAIRE.

 

THIS QUESTIONNAIRE MUST BE ANSWERED FULLY AND RETURNED TO THE COMPANY

 

THE INFORMATION SUPPLIED IN THIS QUESTIONNAIRE WILL BE HELD IN STRICT
CONFIDENCE. NO INFORMATION WILL BE DISCLOSED EXCEPT TO THE EXTENT THAT SUCH
DISCLOSURE IS REQUIRED BY LAW OR REGULATION, OTHERWISE DEMANDED BY PROPER LEGAL
PROCESS OR IN LITIGATION INVOLVING THE COMPANY AND ITS CONTROLLING PERSONS.

 

  (1) The undersigned represents and warrants that has such knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of an investment in the Units and protecting the
undersigned’s own interests in this transaction, and does not desire to utilize
the services of any other person in connection with evaluating such merits and
risks.         (2) By initialing one of the categories below, the Subscriber
represents and warrants that the Subscriber is an “accredited investor” as such
term is defined in the Securities Act of 1933, as amended and that Subscriber
comes within the category so initialed and has truthfully set forth the factual
basis or reason the Subscriber comes within that category. All information in
response to this paragraph will be kept strictly confidential. The Subscriber
agrees to furnish any additional information which the Company deems necessary
in order to verify the answers set forth below.

 

Category I                  The Subscriber is a director or executive officer of
the Company.       Category II                  The Subscriber is an individual
(not a partnership, corporation, etc.) whose individual net worth, or joint net
worth with the Subscriber’s spouse, presently exceeds $1,000,000, excluding the
value of the primary residence of the Subscriber.                        
Explanation. In calculation of net worth, the Subscriber may include equity in
personal property and real estate (other than the primary residence of the
Subscriber), including the Subscriber’s cash, short term investments, stocks,
securities. Equity in personal property and real estate should be based on the
fair market value of such property less debt secured by such property.

 

 C-1 

 

 

Category III                 The Subscriber is an individual (not a partnership,
corporation, etc.) who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with the Subscriber’s spouse in
excess of $300,000 in each of the two most recent years, and has a reasonable
expectation of reaching the same income level in the current year.      
Category IV                 The undersigned is (i) a bank, as defined in Section
3(a)(2) of the Securities Act of 1933, as amended (the “Act”); (ii) a savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Act, whether acting in its individual or fiduciary capacity; (iii) an
insurance company as defined in Section 2(13) of the Act; (iv) an investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in Section 2(a)(48) of that Act; (v) a Small
Business Investment Company (SBIC) licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; or (vi) a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;                   Category V                The
undersigned is an (i) employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
advisor, (ii) an employee benefit plan with total assets in excess of
$5,000,000, or (iii) a self-directed employee benefit plan (including a
self-directed individual retirement account or IRA, Keough or SEP plan) with
investment decisions made solely by persons that are accredited investors
(describe entity).                   Category VI                 The undersigned
is a private business development company as defined in section 202(a) (22) of
the Investment Advisors Act of 1940 (describe entity)                  

 

 C-2 

 

 

Category VII                The undersigned is either a corporation, limited
liability company, partnership, Massachusetts business trust, or non-profit
organization within the meaning of Section 501(c)(3) of the Internal Revenue
Code, in each case not formed for the specific purpose of acquiring the
Securities and with total assets in excess of $5,000,000. (describe entity)    
              Category VIII                The undersigned is a trust with total
assets in excess of $5,000,000, not formed for the specific purpose of acquiring
the Securities, where the purchase is directed by a “sophisticated investor” as
defined in Regulation 506(b)(2)(ii) under the Act. (Must also answer Question 5
below).                   Category IX               The undersigned is an entity
(other than a trust) in which all of the equity owners are “accredited
investors” within one or more of the above categories. If relying upon this
category alone, each equity owner must complete a separate copy of this
Purchaser Questionnaire. (describe entity below)                       The
undersigned agrees that the undersigned will notify SMH Capital at any time in
the event that the representations and warranties in this Purchaser
Questionnaire shall cease to be true, accurate and complete.

 

  (2) Suitability (please answer each question)

 

  (a) For an individual, please describe your current employment, including the
company by which you are employed and its principal business:                  
  (b) For an individual, please describe any college or graduate degrees held by
you:                     (c) For all subscribers, please list types of prior
investments:            

 

 C-3 

 

 

  (d) For all subscribers, please state whether you have participated in other
private placements before:

 

YES     NO  

 

  (e) If your answer to question (d) above was “YES”, please indicate frequency
of such prior participation in private placements of:

 

 

Public

Companies

 

Private

Companies

Frequently       Occasionally       Never      

 

  (f) For individuals, do you expect your current level of income to
significantly decrease in the foreseeable future?

 

YES     NO  

 

  (g) For trust, corporate, partnership and other institutional subscribers, do
you expect your total assets to significantly decrease in the foreseeable
future?

 

YES     NO  

 

  (h) For all subscribers, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you?

 

YES     NO  

 

  (i) For all subscribers, are you familiar with the risk aspects and the
non-liquidity of investments such as the Securities for which you seek to
purchase?

 

YES     NO  

 

  (j) For all subscribers, do you understand that there is no guarantee of
financial return on this investment and that you run the risk of losing your
entire investment?

 

YES     NO  

 

 C-4 

 

 

  (3) Manner in which title is to be held: (circle one)

 

  (a) Individual Ownership   (b) Community Property   (c) Joint Tenant with
Right of Survivorship (both parties must sign)   (d) Partnership   (e) Tenants
in Common   (f) Limited Liability Company   (g) Corporation   (h) Trust   (i)
Other

 

  (4) FINRA Affiliation.           Are you affiliated or associated with a FINRA
member firm (please check one):

 

YES     NO  

 

  If Yes, please describe:                   *If subscriber is a Registered
Representative with a FINRA member firm, have the following acknowledgment
signed by the appropriate party:       The undersigned FINRA member firm
acknowledges receipt of the notice required by the FINRA Conduct Rules.

 

    Name of FINRA Member Firm         By:       Authorized Officer         Date
   

 

  (5) For Trust Subscribers

 

A. Certain trusts generally may not qualify as accredited investors except under
special circumstances. Therefore, if you intend to hold securities in whole or
in part through a trust, please answer each of the following questions.

 

 C-5 

 

 

Is the trustee of the trust a national or state bank that is acting in its
fiduciary capacity in making the investment on behalf of the trust?

 

Yes [  ] No [  ]

 

B. If the trust is a revocable trust, please complete Question 1 below. If the
trust is an irrevocable trust, please complete Question 2 below.

 

  1. REVOCABLE TRUSTS           Can the trust be amended or revoked at any time
by its grantors:

 

Yes [  ] No [  ]

 

If yes, please answer the following questions relating to each grantor (please
add sheets if necessary):

 

Grantor Name: _________________________

 

Net worth of grantor (including spouse, if applicable), including home, home
furnishings and automobiles exceeds $1,000,000?

 

Yes [  ] No [  ]

 

OR

 

Income (exclusive of any income attributable to spouse) was in excess of
$200,000 for the prior two taxable years and is reasonably expected to be in
excess of $200,000 for the current taxable year?

 

Yes [  ] No [  ]

 

OR

 

Income (including income attributable to spouse) was in excess of $300,000 for
the prior two taxable years and is reasonably expected to be in excess of
$300,000 for the current taxable year?

 

Yes [  ] No [  ]

 

 C-6 

 

 

  2. IRREVOCABLE TRUSTS           If the trust is an irrevocable trust, please
answer the following questions:           Please provide the name of each
trustee:           Trustee Name: ________________________________________      
    Trustee Name: ________________________________________

 

Does the trust have assets greater than $5 million?

 

Yes [  ] No [  ]

 

Indicate how often you invest in:

 

Marketable Securities

 

Often [  ] Occasionally [  ] Seldom [  ] Never [  ]         Restricted
Securities               Often [  ] Occasionally [  ] Seldom [  ] Never [  ]    
    Venture Capital Companies               Often [  ] Occasionally [  ] Seldom
[  ] Never [  ]

 

This completes the questions applicable to Trust Investors. Please sign below.

 

 C-7 

 

 

The undersigned has been informed of the significance of the foregoing
representations and answers contained in this Confidential Purchaser
Questionnaire and such representations and answers have been provided with the
understanding that the Company, will rely on them.

 

      Individual         Date: _________________, 2019           Name of
Individual       (Please type or print)                       Signature of
Individual                       Name of Joint Owner       (Please type or
print)                       Signature (Joint Owner)                      
Partnership, Corporation or       Other Entity         Date: ________________,
2019           Print or Type Entity Name

 

  By:         Name:     Title:               Signature (other authorized
signatory, if any)

 



 C-8 

 

 